Name: Commission Regulation (EEC) No 825/90 of 6 March 1990 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in the African, Caribbean and Pacific states or in the overseas countries and territories (1990)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 86/731 . 3 . 90 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 825/90 of 6 March 1990 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories (1990) sion of the Kingdom of Spain and the Portuguese Repu ­ blic to the European Communities ^), Portugal to post ­ pone implementation of the preferential arrangements for fruit and vegetables falling within Regulation (EEC) No 1035/72 of the Council (3) as last amended by Regulation (EEC) No 11 19/89 (4) until 31 December 1990 ; whereas, consequently, the abovementioned tariff conces ­ sion does apply in the Community with the exception of Portugal ; that in the limit of these tariff quotas Spain must apply ; customs duties calculated according to the Protocol to the aforementioned Third ACP-EEC Conven ­ tion ; Whereas all Community importers should be ensured equal and continuous access to the aid quotas and the duty rates laid down for the quotas should be applied consistently to all imports of the products in question into all Member States until the quotas are exhausted ; whereas the necessary measures should be taken to provide for effective Community management of the quotas, so that the Member States may draw against the quotas such quantities as they may need, corresponding to actual imports ; whereas this method of administration requires close cooperation between the Member States and the Commission ; Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation concerning the adminis ­ tration of these quotas may be carried out by any of its members ; Whereas the measures provided for in this Regulation are in accordance, with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural products originating in the ACP States or the overseas countries and territories (OCT) ('), and in particular Article 16 and 27 thereof, Whereas Article 16 of Regulation (EEC) No 715/90 provides for the opening by the Community of quotas for imports into the Community of the following :  200 tonnes of fresh figs falling within CN code ex 0804 20 1 0, for the period 1 November to 30 April ,  1 000 tonnes of fresh apples falling within CN code 0808 10, for the period 1 January to 31 December, and  1 000 tonnes of fresh pears falling within CN codes 0808 20 1 0 to 0808 20 39, for the period 1 January to 31 December, originating in the countries in question. Whereas the date of entry into force of Regulation (EEC) No 715/90 does not coincide with the beginning of the calendar year or of the season of these products, the volumes opened for the quotas in question should be set, by virtue of the pro rata temporis clause, at the levels indicated in Article 1 . Whereas within the limits of these tariff quotas, customs duties are phased out progressively :  during the same periods and in accordance with the same timetables provided for in Articles 75 and 268 of the Act of Accession of Spain and Portugal, concer ­ ning the tariff quota for fresh figs, and,  at 50 % of the duties of the Common Customs Tariff for the tariff quotas for fresh apples and pears ; and whereas this maximum rate of reduction is applicable from 1 March 1990 ; Whereas by virtue of Council Regulation (EEC) No 1820/87 of 25 June 1987 concerning the application of Decision No 2/87 of the ACP-EEC Council of Ministers on the advance implementation of the Protocol to the Third ACP-EEC Convention consequent on the Acces ­ HAS ADOPTED THIS REGULATION : Article 1 1 . The customs duties applicable to imports into the Community excluding Portugal of the following products originating in the African, Caribbean and Pacific States of the overseas countries and territories shall be suspended at the levels indicated and within the limits of the Commu ­ nity tariff quotas as shown below : (2) OJ No L 172, 30. 6. 1987, p. 1 . (3) OJ No L 118, 20 . 5 . 1972, p. 1 . (4) OJ No L 118, 29. 4. 1989, p. 12.(') OJ No L 84, 30. 3 . 1990, p. 85. No L 86/8 Official Journal of the European Communities 31 . 3. 90 Order No CN code (') Description Amount of quota (tonnes) Quota duty (%) 09.1607 ex 0804 20 10 Fresh figs, from 1 March to 30 April 1990 66 2,6 09.1609 Fresh apples, from 1 March to 31 December 1990 4,9 min ECU 0,24/100 kg/netto 0808 10 10 0808 10 91 ex 0808 10 93 0808 10 99 7 833 min ECU 1,2/100 kg/netto 4 min ECU 1,1 / 100 kg/netto 3 mm ECU 0,7/100 kg/netto 09.1611 Fresh pears, from 1 March to 31 December 1990 4,9 mm ECU 0,24/100 kg/netto 5 0808 20 10 ex 0808 20 31 0808 20 33 0808 20 35 0808 20 39 min ECU 0,75/100 kg/netto 2,5833 min ECU 1 /100 kg/netto 5 min ECU 0,75/100 kg/netto 6,5 min ECU 1 /100 kg/netto (*) Taric codes appear in the Annex. 2. Within the limits of the tariff quotas Spain shall apply customs duties calculated in accordance with the Protocol to the third ACP-EEC Convention consequent on the Accession of Spain and Portugal to the European Communities. Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission, which may take any appropriate administrative measures to ensure that they are managed efficiently. Article 3 Where an importer preserves an entry for release for free circulation in a Member State in respect of a product covered by this Regulation, applying to take advantage of the preferential arrangements, and the entry is accepted by the customs authorities, the Member State concerned shall , by notifying the Commission, draw an amount corresponding to requirements from the quota. Requests for drawings, indicating the data on which the entries were accepted, must be sent to the Commission without delay. Drawings shall be granted by the Commission in chrono ­ logical order of the dates on which the customs authori ­ ties of the Member States concerned accepted the entries for release for free circulation to the extent that the avai ­ lable balance so permits. If a Member State does not use a drawing in full it shall return any unused portion to the corresponding quota as soon as possible. If the quantities requested are greater than the available balance of the quota, the balance shall be allocated among applicants pro rata. The Commission shall inform the Member States of the drawings made. Article 4 Each Member State shall ensure that importers of the products concerned have free access to the quotas for such time as the residual balance of the quotas so permits. Article 5 The Member States and the Commission shall cooperate closely in order to ensure that this Regulation is complied with. Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 March 1990 . No L 86/931 . 3. 90 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 March 1990 . For the Commission Christiane SCRIVENER Member of the Commission ANNEX Tanc Codes (') Order No CN code Taric 09.1607 09.1609 09.1609 ex 0804 20 10 0808 10 10 0808 10 91 ex 0808 10 93 0808 10 99 0808 20 10 ex 0808 20 31 0808 20 33 0808 20 35 0808 20 39 0804 20 10*30 0808 10 93 *50 0808 20 31 *18 0808 20 31 *98 (*) The Taric codes shown are those applicable on the date of entry into force of the present Regulation .